Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang Publication N1o. US 2009/0268355, in view of Raposa Patent No. 5,448,441.
Regarding claim 1, Wang discloses an integrated circuit (1C) having a signal pad [Fig. 4, voltage node or pad Vcc] configured to communicate external to the IC, a method comprising:
determining that a voltage on the signal pad is both greater than a predetermined low threshold voltage and lower than a predetermined high threshold voltage for a continuous amount of time greater than a predetermined period of time [Fig. 4, the voltage protection circuit 24 detects an over-voltage and an under-voltage], wherein the predetermined low threshold voltage corresponds to a threshold below which a voltage corresponds to a logic level zero and the predetermined high threshold voltage corresponds to a threshold above which a voltage corresponds to a logic level one; and
in response to determining that the voltage on the signal pad is both greater than the predetermined low threshold voltage and lower than the predetermined high threshold 
	However, Wang does not disclose a buffer circuit.
	Raposa discloses a fault protection circuit comprising a comparator detecting an abnormal voltage range, and further comprising a buffer [Fig. 2, buffer 46], wherein the buffer sends a signal to the transistor to turn off to protect the load from an abnormal voltage condition.
	Wang and Raposa are analogous voltage detection circuits.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Raposa’s buffer, into Wang, for the benefit of preventing a fault signal propagation time delays.
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 2: 
The prior art does not disclose that, in response to determining that the voltage on the signal pad is both greater than the predetermined low threshold voltage and lower than the predetermined high threshold voltage for the continuous amount of time greater than the predetermined period of time, disabling both the input and output buffers.  This 
	The following is an examiner’s statement of reasons for allowance of claim 7: The prior art does not further comprise, after disabling the input buffer, when the voltage on the signal pad either goes higher than the predetermined high threshold voltage or goes lower than the predetermined low threshold voltage, reenabling the input buffer. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	Claims 9-20 are allowed.
	The following is an examiner’s statement of reasons for allowance of claim 9: The prior art does not disclose an integrated circuit comprising: an output buffer having an output coupled to the signal pad and having an enable input; an input buffer having an input coupled to the signal pad and having an enable input; and a gating circuit, coupled to the counter and the enable inputs of the input and output buffers, configured to, in response to the counter expiring, disable the input buffer and the output buffer.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836